Title: Samuel A. Otis to Thomas Jefferson, 3 April 1812
From: Otis, Samuel A.
To: Jefferson, Thomas


          
                  Sir 
                   
                     Washington 
                     April 3d 1812
          
                  
                  Agreeably to your request I have this day received & distributed the proceeding on the intrusion of Edward Lewingston &c
                  
			 and have the honor to be
          With high respect Your most humble SertSam A Otis
        